Interim Decision #1695

MATIER or RANGEL-CANrII

In Exclusion Proceedings
A-8393859
Decided by Board February 2, 1927
Right of appeal lies with the Service from a decision of a special inquiry officer UJI a motion to reopen an exclusion proceeding.
EXCLUDABLE: Act of 1952—Section 212(a) (20) [8 U.S.C. i182(a) (20.))—No valid
immigrant visa.
_ON =tam or Osumi:
ON Brateze or APPLICANT:
B. A.. Vielhaber
Carlos Castillon, Esquire
Appellate Trial Attorney
Laredo National Bank Bldg. .
Laredo, texas WOO

The special inquiry officer certified his order reopening exclusion
proceedings which had terminated in an order of exclusion on Decemher,fir1204.. The-Seraice contends that the special inquiry officer was
without the power to•reopen the case. •
.Applicant, .(1 42-year-old married male, a native and citizen of
Mexico, who was admitted for permanent residence on November 8,
1952 and either resided in the United States or was a commuter until
186,2, when, he wad insured and returned•to klexico• to recuperate. He,
was exellidecl in May 1964. when he applied to reenter. He took no

appeal.
On August 25,1066 the applicant secured an attorney .and filed
a motion for reopening of , his application for admission•as a•return-:
lug lawful reaident. Igkis his purpose atthe reopened hearing to establish that he had been physically disabled during the period of his
absence and that he •was now physically able and willing to seek reemployment in the United States.
The motion was opposed by the trial attorney on the ground that
the .applicant's exclusion could not be reconsidered because he hut
failed to show a gross miscarriage of justic.0 or a deprivation of due
process. By later brief and at oral argument the Service contended

that the special inquiry officer did not have the authority to open an
73

Interim Decision #1695
exclusion proceeding after a final order of exclusion and deportation
had been executed.
On October 13, 1966 the special inquiry officer ordered proceedings
reopened. He ruled that he had the authority to reopen the exclusion
proceeding without finding that there had been a gross miscarrage
of justice. He pointed out that since an. alien unlawfully in the
United States could file a motion to reopen after he had been ordered
deported'it would be inequitable if a lawful resident seeking to return
in a. lawful manner could not file such a motion after he had been
excluded. He believes that the delegation of the Attorney General's
authority to conduct exclusion and expulsion proceedings which was
made to the special inquiry officer (8 OFR 103.1(a)) gives him the
power to reopen an exclusion proceeding as well as an expulsion

proceeding.
We do not think the administrative authorities lose the right to
reopen an exclusion case because of the passage of time (see 9 F.R.
5767 (1944)). The passage of tune is only one factor which must be
considered in deciding whether a case should"be reopened. We need
not go into this further because in the instant case, a simple method
of obtaining a reconsideration of the exclusion proceeding exists. The
applicant may make a new application for admission.
The Service asks for a ruling on the special inquiry officer's holding
that the Service has no appeal from his decision reopening the exclusion prodeeding. Regulations must be read , to afford fair, simpler and
speedy methods for doing the work assigned by law. In an exclusion
case, it -is the responsibility, of the District'Directrir; through an appeal,.to present his opinion that an applicant for admission should
be excluded. To deny the Service an appeal on a motion to reopen an
exclusion proceeding could mean that the proceeding could be held
for reasons and purposes the Board would not sustain on the Service'
appeal. A review of the special inquiry officer's decision on a motion
to reopen, permitting the Service to present its point of view, could
thus avoid delay, work and expense to both the applicant and the
Service. We conclude that the Service has the right to appeal a special
inquiry officer's order on a motion to reopen an exclusion case.
ORDER: It is ordered. that the special inquiry officer's order reopening proceedings be and the same is hereby withdrawn.
It is further ordered that the applicant's motion for reopening of
proceedings be and the same is hereby denied •without prejudice to
his reapplication for admission. • •

74

